The defendant was tried and convicted upon a complaint which charged him with a violation of section 7564 of the Code as amended by the Acts of the Legislature 1915, p. 661.
The court sustained demurrers to the original complaint, whereupon the solicitor filed an amended complaint upon which the trial proceeded. This amended complaint is set out in the record.
The judgment entry recites, among other things:
"Whereupon the state of Alabama by its solicitor amends its complaint, whereupon defendant refiled demurrers to the complaint as amended and the same being submitted to and considered by the court, it is ordered that said demurrers be and the same are hereby overruled."
No demurrers to the amended complaint are contained in the record. We are therefore unable to consider same and must presume that the court did not err in its rulings in this connection. The amended complaint, moreover, appears to be sufficient, as it follows the language of the statute.
The appeal being upon the record proper, which is without error, the judgment appealed from must stand affirmed.
Affirmed.